 8:14-cr-00409-LSC-MDN Doc # 461 Filed: 08/24/20 Page 1 of 5 - Page ID # 2928




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                    Plaintiffs,                                8:14CR409

      vs.
                                                     MEMORANDUM AND ORDER
EMMANUEL CHAPLAIN,

                    Defendant.


      This matter is before the Court on the Defendant’s Motion for appointment of

counsel, ECF No. 460. He seeks relief under 18 U.S.C. § 3582(c)(1)(A)(i). His earlier

motion seeking appointment of counsel to pursue such relief, ECF No. 458, was denied,

because the Defendant had not exhausted administrative remedies.           See Mem. &

Order, ECF No. 459.        In his pending Motion, he has attached documentation

demonstrating such exhaustion. Nonetheless, the pending Motion will be denied.

                                    BACKGROUND

      After a six-day jury trial, Chaplain was found guilty of the following Counts of the

Superseding Indictment: Count IV (Robbery in violation of 18 U.S.C. § 1951), Count VII

(Robbery in violation of 18 U.S.C. § 1951), Count VIII (Robbery in violation of 18 U.S.C.

§ 1951), Count IX (Brandishing a Firearm During a Crime of Violence, i.e., Robbery as

charged in Count VIII), Count X (Robbery in violation of 18 U.S.C. § 1951), County XI

(Robbery in violation of 18 U.S.C. § 1951) Count XII (Brandishing a Firearm During a

Crime of Violence, i.e., Robbery as charged in Count XI), Count XIII (Robbery in

violation of 18 U.S.C. § 1951), County XIV (Robbery in violation of 18 U.S.C. § 1951),
 8:14-cr-00409-LSC-MDN Doc # 461 Filed: 08/24/20 Page 2 of 5 - Page ID # 2929




County XVI (Felon in Possession of a Firearm), and Count XVIII (Brandishing a Firearm

in Connection with a Crime of Violence, i.e., Robbery charged in Count XIII).

      On June 20, 2016, Chaplain was sentenced to 168 months on Counts IV, VII,

VIII, X, XI, XIII, and XIV; seven years (consecutive) on Count IX; 25 years (consecutive)

on Count XII; 120 months (concurrent) on Count XVI, and 25 years (consecutive) on

Count XVIII; followed by three years of supervised release on Counts IV, VII, VIII, X, XI,

XIII, XIV, XVI, and five years of supervised released on Counts IX, XII, XVIII, all to run

concurrently.

      Chaplain filed a timely appeal, and his conviction and sentence were affirmed by

the U.S. Court of Appeals for Eighth Circuit on July 21, 2017. His petition for rehearing

was denied on October 4, 2017, and the mandate was issued on October 11, 2017. He

has exhausted his remedies under 28 U.S.C. § 2255. He now seeks appointment of

counsel to pursue relief under the First Step Act of 2018, Pub. L. 115-391, 132 Stat.

5194 (2018).

      The First Step Act, among other things, amended 18 U.S.C. § 924. In Section

403 of the Act, Congress amended § 924(c)(1)(C) so an enhanced consecutive term for

a second or subsequent conviction for use of a firearm during a crime of violence is no

longer mandated if the crime was committed before a prior conviction under the

subsection was final. This amendment may have benefited Chaplain with respect to his

sentences on Counts XII and XVIII if it had been in effect at the time of his sentencing.

Section 403 of the First Step Act also provides: “This section, and the amendments

made by this section, shall apply to any offense that was committed before the date of

enactment of this Act, if a sentence for the offense has not been imposed as of the date

                                            2
 8:14-cr-00409-LSC-MDN Doc # 461 Filed: 08/24/20 Page 3 of 5 - Page ID # 2930




of enactment.” This Court, therefore, has no authority to apply Section 403 of the First

Step Act to reduce Chaplain’s sentence retroactively.

       The First Step Act also amended 18 U.S.C. § 3582. In Section 603 of the Act,

Congress amended § 3582(c)(1)(A) to permit defendants to move a sentencing court for

modification of sentence “after the defendant has fully exhausted all administrative

rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

behalf or the lapse of 30 days from the receipt of such a request by the warden of the

defendant’s facility, whichever is earlier . . . .”   Chaplain submitted evidence of his

exhaustion of his administrative remedies through the Bureau of Prisons, ECF No. 460

at Page ID 2925-26, and the Court will address his Motion.

                                       DISCUSSION

       Section 3582(c)(1)(A) provides in pertinent part:

       [T]he court . . . may reduce the term of imprisonment (and may impose a
       term of probation or supervised release with or without conditions that
       does not exceed the unserved portion of the original term of
       imprisonment), after considering the factors set forth in section 3553(a) to
       the extent that they are applicable, if it finds that—

              (i) extraordinary and compelling reasons warrant such a reduction;
              ....

       and that such a reduction is consistent with applicable policy statements
       issued by the Sentencing Commission . . . .

       If Chaplain were sentenced for his crimes today, he would not be subject to the

mandatory sentencing enhancements for his second and third firearms offenses under §

924(c)(1)(C), commonly referred to as “stacking.” He would, however, be subject to

enhanced sentences on the firearms counts pursuant to § 924(c)(1)(A)(ii) for

brandishing his firearm. The Court will not discuss in any depth whether there is an

                                              3
 8:14-cr-00409-LSC-MDN Doc # 461 Filed: 08/24/20 Page 4 of 5 - Page ID # 2931




“extraordinary and compelling reason” for a reduction in Chaplain’s sentences on

Counts XII and XVIII of the Superseding Indictment, because any reduction in the

Defendant’s sentence at this juncture would be inconsistent with the factors set forth in

18 U.S.C. § 3553(a) and applicable policy statements issued by the Sentencing

Commission.

      United States Sentencing Guideline § 1B1.13 and related Commentary were

most recently updated on November 1, 2018, before the effective date of the First Step

Act—December 21, 2018. Accordingly, the Guideline and Commentary still presume

that a reduction in sentence under § 3582(c)(1)(A) must be made upon motion of the

Director of the Bureau of Prisons:

      Upon motion of the Director of the Bureau of Prisons under 18 U.S.C. §
      3582(c)(1)(A), the court may reduce a term of imprisonment (and may
      impose a term of supervised release with or without conditions that does
      not exceed the unserved portion of the original term of imprisonment) if,
      after considering the factors set forth in 18 U.S.C. § 3553(a), to the extent
      that they are applicable, the court determines that—

   (1) (A) extraordinary and compelling reasons warrant the reduction;
       ....
   (2) the defendant is not a danger to the safety of any other person or to the
       community, as provided in 18 U.S.C. § 3142(g); and

   (3) the reduction is consistent with this policy statement.

U.S.S.G. § 1B1.13.

      With respect to the factors listed in 18 U.S.C. § 3142(g) to determine whether a

defendant poses a danger to any person or to the community, the list is from a statute

used to determine release or detention of a defendant pending trial. In summary, a

court is to consider the nature and circumstances of the offense, the weight of the

evidence against the defendant, the defendant’s history and characteristics, and the

                                             4
 8:14-cr-00409-LSC-MDN Doc # 461 Filed: 08/24/20 Page 5 of 5 - Page ID # 2932




nature and seriousness of the danger the defendant poses to any person or the

community. Here, the Defendant’s crimes were very serious and the weight of evidence

against him was beyond a reasonable doubt. At the time of his crimes in 2014, he

posed an extreme danger to the community, and the Court cannot conclude that the risk

he poses has been alleviated.

      The Defendant has served only a small fraction of his sentence. Even if he were

granted the relief he seeks, he would still be facing a very long term of incarceration.

Accordingly, the Court will deny his Motion without prejudice to resubmission no sooner

than the year 2036.

      IT IS ORDERED:

      1. The Defendant’s Motion for Appointment of Counsel, ECF No. 460, is denied;
          and
      2. The Clerk will mail a copy of this Memorandum and Order to the Defendant at
          his last known address.


      Dated this 24th day of August 2020.
                                                BY THE COURT:

                                                s/Laurie Smith Camp
                                                Senior United States District Judge




                                            5
